Case: 21-40336      Document: 00516313720         Page: 1     Date Filed: 05/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           May 10, 2022
                                   No. 21-40336                           Lyle W. Cayce
                                                                               Clerk

   Springboards to Education, Incorporated,

                                                             Plaintiff—Appellant,

                                       versus

   Pharr-San Juan-Alamo Independent School District,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 7:16-CV-524


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
          This trademark infringement case is like déjà vu all over again. 1 After
   we affirmed another district court’s summary-judgment dismissal of the
   same plaintiff’s suit against another Texas school district, the district court
   granted summary judgment to the defendant school district here. Because
   the cases are materially indistinguishable, we AFFIRM.



          1
             Nate Scott, The 50 Greatest Yogi Berra Quotes, USA Today FTW (Mar. 28,
   2019), https://ftw.usatoday.com/2019/03/the-50-greatest-yogi-berra-quotes.
Case: 21-40336      Document: 00516313720            Page: 2     Date Filed: 05/10/2022




                                      No. 21-40336


                                           I.
          Plaintiff-Appellant Springboards to Education, Inc. sells products to
   school districts in connection with its “Read a Million Words Campaign.”
   Designed by Springboards founder Johnny Lopez, the campaign “builds
   excitement around reading” by incentivizing schoolchildren to read books
   through promises of induction into the “Millionaire’s Reading Club,”
   receipt of the “Millionaire Reader” award, and access to incentive items
   such as certificates, T-shirts, drawstring backpacks, and fake money. See
   Springboards to Educ., Inc. v. Hous. Indep. Sch. Dist., 912 F.3d 805, 810 (5th
   Cir. 2019). Springboards’ goods typically bear any combination of four
   trademarks the company successfully registered with the U.S. Patent and
   Trademark Office between 2011 and 2013: “Read a Million Words,”
   “Million Dollar Reader,” “Millionaire Reader,” and “Millionaire’s Reading
   Club.”
          Defendant-Appellee Pharr-San Juan-Alamo Independent School
   District (“PSJA”) is a public school district in Hidalgo County, Texas. On
   July 20, 2016, Springboards sued PSJA and its library coordinator in federal
   district court alleging trademark infringement, trademark counterfeiting,
   trademark dilution, false designation of origin, and related Texas- and
   common-law claims. On March 27, 2017, Springboards filed an amended
   complaint removing its claims against PSJA’s library coordinator and its
   state- and common-law claims against PSJA, but retaining its four Lanham
   Act claims against PSJA. Four years later, the district court granted PSJA
   summary judgment in an oral Zoom ruling.
          In the meantime, we decided Springboards to Education, Inc. v. Houston
   Independent School District. Observing obvious parallels between this case and
   that case, the district court based its ruling here on our decision there. It was
   correct to do so, for that case is a near twin of this one.




                                           2
Case: 21-40336      Document: 00516313720          Page: 3   Date Filed: 05/10/2022




                                    No. 21-40336


          Indeed, the Houston case and this case are functionally identical. In
   both cases, the same plaintiff—Springboards—makes essentially the same
   claims against a Texas school district for the district’s use of “millionaire”-
   themed reading incentive programs allegedly “using products and services
   bearing marks and branding identical to or confusingly similar to
   Springboards’ marks.” 2 In Houston, we affirmed the district court’s ruling
   against Springboards. We do the same here.
                                         II.
          We review a district court’s grant of summary judgment de novo.
   Sanchez v. Smart Fabricators of Tex., L.L.C., 997 F.3d 564, 568 (5th Cir. 2021)
   (en banc). Summary judgment is appropriate where “the movant shows that
   there is no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In simple terms,
   then, “[s]ummary judgment is appropriate if a reasonable jury could not
   return a verdict for the nonmoving party.” Delta & Pine Land Co. v.
   Nationwide Agribusiness Ins. Co., 530 F.3d 395, 399 (5th Cir. 2008) (citing
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
          Thus, sitting in the shoes of a reasonable jury, we must decide de novo
   whether Springboards has a plausible shot at relief on its assortment of
   Lanham Act claims. Congress enacted the Lanham Act “to protect persons
   engaged in [] commerce against unfair competition” “by making actionable
   the deceptive and misleading use of marks in such commerce.” 15 U.S.C.
   § 1127. As it did in Houston, “Springboards seeks to enforce its trademarks
   and service mark through four causes of action: trademark infringement,
   [trademark] counterfeiting, false designation of origin, and trademark


          2
             This practice is not uncommon. In its brief, PSJA shows that use of
   “millionaire”-themed reading challenges is widespread in the educational field.




                                         3
Case: 21-40336      Document: 00516313720             Page: 4   Date Filed: 05/10/2022




                                      No. 21-40336


   dilution.” See Houston, 912 F.3d at 811. Like the Houston panel, we address
   each claim in turn—albeit in briefer fashion, given our sister panel’s
   extensive work there.
                                           A.
          We begin with trademark infringement. As applicable here, the
   Lanham Act imposes civil liability on any person who without consent uses
   “in commerce any reproduction, counterfeit, copy, or colorable imitation of
   a registered mark in connection with the sale, offering for sale, distribution,
   or advertising of any goods or services on or in connection with which such
   use is likely to cause confusion, or to cause mistake, or to deceive.” 15 U.S.C.
   § 1114(1)(a). Following the Houston panel’s lead, we focus on what is perhaps
   § 1114(1)(a)’s most foundational threshold inquiry: whether PSJA’s use of
   Springboards’ marks was “likely to cause confusion[] . . . mistake, or to
   deceive” in the first place. See id. It was not.
          To prove infringement, a mark holder must show that an infringer’s
   use of the mark in question “create[d] a likelihood of confusion in the minds
   of potential consumers as to the source, affiliation, or sponsorship” of the
   infringer’s products or services. Houston, 912 F.3d at 811–12 (alteration in
   original) (quoting Elvis Presley Enters., Inc. v. Capece, 141 F.3d 188, 193 (5th
   Cir. 1998)). By extension, when a defendant’s use of a plaintiff’s mark would
   not confuse potential consumers, the plaintiff has no claim for trademark
   infringement.
          This makes confusion the name of the game. To determine the
   likelihood of confusion, we consult eight nonexhaustive and flexible “digits
   of confusion”:
          (1) the type of mark allegedly infringed, (2) the similarity
          between the two marks, (3) the similarity of the products or
          services, (4) the identity of the retail outlets and purchasers,




                                           4
Case: 21-40336           Document: 00516313720                Page: 5     Date Filed: 05/10/2022




                                               No. 21-40336


           (5) the identity of the advertising media used, (6) the
           defendant’s         intent, . . .     (7)    any    evidence    of   actual
           confusion[,] . . . [and] (8) the degree of care exercised by
           potential purchasers.
   Bd. of Supervisors v. Smack Apparel Co., 550 F.3d 465, 478 (5th Cir. 2008)
   (quoting Westchester Media v. PRL USA Holdings, Inc., 214 F.3d 658, 663 (5th
   Cir. 2000)). These “digits” are mere guideposts on the road to a finding of
   confusion; they are not “an exact calculus” for reaching such a finding. Scott
   Fetzer Co. v. House of Vacuums Inc., 381 F.3d 477, 485 (5th Cir. 2004).
           We need not parse the individual digits here, however, for the
   practical effect of any conceivable confusion on the sophisticated school
   districts to which Springboards markets its products is at most exceedingly
   remote. 3 Indeed, worlds apart from an unwitting shopper expecting Coca-
   Cola but finding instead an inferior beverage in the red can she brought home
   from the store, 4 PSJA’s most brazen use of Springboards’ marks could place
   Springboards’ institutional customers at little risk of confusion at most.
   Distinguishing between Springboards’ catalog of “millionaire”-themed
   goods and unaffiliated “millionaire”-themed goods other educational
   entities have elected to deploy is not difficult, and unique imprints on
   “millionaire”-themed reading challenges are widespread in the educational
   field. 5 As in Houston, Springboards does not allege that PSJA itself is in the
   business of competing with Springboards by selling its own “millionaire”-
   themed products to the school districts that make up Springboards’ customer


           3
            Recall, importantly, that the touchstone of trademark infringement is consumer
   confusion.
           4
             This classic example refers to the analogous area of trade dress but is otherwise
   right on the money for illustrative purposes.
           5
               See supra note 2.




                                                    5
Case: 21-40336        Document: 00516313720             Page: 6      Date Filed: 05/10/2022




                                        No. 21-40336


   base. Consequently, Springboards’ theory for trademark infringement is as
   overwrought as it is hard to grasp—there is simply no evidence in the record
   that PSJA’s use of a million-word reading challenge confuses (or intends to
   confuse) the sophisticated school districts that Springboards targets with its
   marks.
            Importantly, this is not a patents case or a trade-secrets case. There is
   no claim, for instance, that PSJA has misappropriated Springboards’
   intellectual property by tapping into the educational genius of a “million-
   word challenge.” Instead, Springboards’ claims fall exclusively in the
   trademark lane, where PSJA’s influence on consumers of the products at
   issue is our lodestar. Like the Houston courts, the district court was correct
   that no reasonable jury could find a likelihood that consumers of
   Springboards’ niche products would be confused by PSJA’s implementation
   of a reading program using words and phrases bearing abstract similarity to
   Springboards’ marks.
            Springboards’ attempts to distinguish this case from Houston are
   unavailing. To the extent they are apt to begin with, 6 none move the needle.
   Springboards contends that the Houston school district had just one summer
   reading program whereas PSJA has had several year-long reading programs,
   that the requirements of PSJA’s reading program are identical—and not
   merely similar—to the requirements of Springboards’ model program, and
   that Springboards’ founder Johnny Lopez “worked his entire career in
   education in Hidalgo County where PSJA is located and visited the schools,
   teachers and administrators at PSJA—unlike the district in Houston that is
   over 300 miles away.” But any marginal risk of confusion these differences


            6
            It is hard to see how some are. Consider, for example, Springboards’ observation
   that “[t]he student population of PSJA is 10% of the size of the district in Houston.”
   Analytically speaking, this seems to be a distinction without a difference.




                                              6
Case: 21-40336         Document: 00516313720              Page: 7       Date Filed: 05/10/2022




                                          No. 21-40336


   may add remains trumped by far more foundational flaws with Springboards’
   attempt to jam square pegs into round holes. One decisive fact remains all the
   same: sophisticated school-district customers can tell the difference between
   goods Springboards is selling them and goods and slogans PSJA is not. 7
                                                B.
           Springboards’ remaining claims—for trademark counterfeiting, false
   designation of origin, and trademark dilution—are more easily dispatched.
   Springboards’ claims for trademark counterfeiting and false designation of
   origin likewise require a threshold showing of likelihood of confusion that, as
   we’ve already explained, Springboards does not make. 8
           That leaves Springboards’ trademark dilution claim. To prove
   trademark dilution, a mark holder must show that its marks are “famous.”
   Houston, 912 F.3d at 818; Nat’l Bus. Forms & Printing, Inc. v. Ford Motor Co.,
   671 F.3d 526, 536 (5th Cir. 2012). A “famous” mark is one that is “widely
   recognized by the general consuming public of the United States.” 15 U.S.C.
   § 1125(c)(2)(A). That, Springboards’ marks are not.
           Accordingly, the district court is AFFIRMED.




           7
             If any doubt remains, Springboards’ claims likely suffer from a host of other fatal
   flaws as well. The district court’s belt-and-suspenders findings on commercial use, fair use,
   and ornamentality are all plausible. We need not and do not address these issues, however.
           8
             See Houston, 912 F.3d at 818 (“Likelihood of confusion is also an element of
   counterfeiting.”); King v. Ames, 179 F.3d 370, 374 (5th Cir. 1999) (likelihood of confusion
   is “essential element” of Lanham Act false designation of origin).




                                                7